Mr. Presiding Justice Thompson delivered the opinion of the court. 2. Frauds, statute .of, § 119*—when statute need not be pleaded to be available as defense. Where the declaration in an action of assumpsit consists of the common counts only, it is not necessary to plead the statute of frauds in order to have the benefit of such statute. 3. Frauds, statute of, § 16*—what constitutes promise to answer for debt of another. Where goods were sold to a person, the promise of a third person, that he “would see that they were paid for, guarantee the payment,” was simply a promise to answer for the debt of another, and was not an original promise. 4. Bills and notes, § 215*—when indorser discharged. Where a buyer of goods gave a note therefor, indorsed by another, but such note was surrendered after maturity, and an unindorsed note of the buyer accepted, the indorser of the original note was not liable.